On January 8, 1997, it was the sentence and judgment of the Court as follows: 1. That the defendant is guilty of violating the terms and conditions of the sentence heretofore imposed upon Ricky Dean Peltier on March 28, 1991 and the suspended portion of the sentence is hereby revoked. 2. The defendant is committed to the Department of Corrections and Human Services for appropriate placement into a community-based program, facility, or state correctional institution for a period of six (6) years, with two (2) years suspended subject to all existing conditions set forth in the previous judgment dated April 1, 1991. That the defendant shall receive an additional credit for 43 days for time served in jail prior to this revocation sentencing. The Court recommends that the defendant be considered and screened for potential placement in a pre-release center.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *60to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed. . ■■ •
DATED this 13th day of June, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is- deemed clearly inadequate or excessiye." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration,- it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed-
Done in open-Court this 8th-day of May, 1997.
Chairman,Hon. Jeffrey M. Sherlock, Member Hon. Wm. Nels Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence'Review Board wishes to thank Ricky Dean Peltier for representing himself in this matter. '